Citation Nr: 1234451	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1974 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In September 2011, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

In December 2011, the Board remanded this case for further evidentiary development.

The appeal is, again, REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's December 2011 remand, pertinent VA treatment records were obtained from the VA Medical Center in Portland, Oregon.  Such records document ongoing treatment for the Veteran's service-connected diabetes mellitus.  In July 2011 and August 2011, he reported having sleep difficulties.

At a December 2011 VA sleep apnea examination, the Veteran noted that he started snoring heavily while in the service, around 1981 or 1982.  He reported that this was noted by friends as well as on camping trips.  He stated that for a couple of years prior to testing in 2005, he had been very sleepy during the day, falling asleep at work and while driving.  He noted that his CPAP helped a lot but that he feels that it is not working as well as it used to.  He reported that his daytime sleepiness is increasing again and that his wife drives everywhere for fear that he will fall asleep while driving.

The December 2011 examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for this opinion was that there is no evidence in the service treatment records of a diagnosis or treatment for obstructive sleep apnea, and there is no evidence in the service treatment records of symptom complaints that would suggest the presence of obstructive sleep apnea during active service.  The examiner noted that the Veteran reported that his symptoms of daytime hypersomnolence started about two years before his diagnosis was made, which would have been around 2003, long after discharge from the military.

The December 2011 examiner opined that the Veteran's sleep apnea is less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner's rationale for this opinion was that diabetes mellitus has not been shown to be a cause of obstructive sleep apnea.  The examiner listed definite risk factors for sleep apnea (including obesity, central fat distribution, craniofacial abnormalities, and upper airway soft tissue abnormalities), as well as a documented increased incidence in men, in current smokers, in the presence of nasal congestion, and with age up to a plateau between 55 and 65 years old.  The examiner stated that obesity is the most well-defined risk factor, and noted that the Veteran's weight increased gradually by about 20 percent over the last 15 years or so.  The examiner opined that it is most likely that the most important factor in the development of obstructive sleep apnea in the Veteran was increasing weight leading to obesity.

A January 2012 VA treatment record documented the Veteran's current lack of control of his blood sugar.  The Veteran stated that he eats "something he is not supposed to" most days of the week.  The Veteran indicated that he was not managing his insulin regimen accurately.

In a July 2012 addendum, the December 2011 examiner opined that there is no objective evidence of worsening of the Veteran's sleep apnea over time, and there is no objective evidence of change in the pressure setting of the CPAP that was started at his initial treatment.  The examiner noted the Veteran's statement at the December 2011 examination that he feels like control of his sleep apnea is not as good as it used to be, but the examiner noted that this has not been tested.  The examiner stated that the Veteran's diabetes mellitus had been present for several years prior to the diagnosis of sleep apnea.  The examiner noted that review of the VA medical record shows that the average control of the Veteran's diabetes in the years prior to the diagnosis of sleep apnea was worse than it has been in the years since, based on HgA1c testing.  The examiner opined that if the diabetes were affecting the Veteran's sleep apnea, then it would be expected that the sleep apnea would improve with an improvement in the diabetes rather than worsen.  The examiner opined that the Veteran's sleep apnea has not been aggravated by his service-connected diabetes mellitus.

In offering an opinion regarding the relationship between the Veteran's sleep apnea and his military service, the VA examiner failed to acknowledge pertinent findings documented in the Veteran's service treatment records: he was treated in service on multiple occasions for bronchitis and cough; he was assessed in August 1988 with probable mild chronic obstructive pulmonary disease (COPD) secondary to chronic smoking manifested by respiratory wheezing on auscultation; and he was exposed to asbestos in service.  The VA examiner failed to provide a rationale with regard to the Veteran's contentions of snoring heavily in service which had been noted by friends and on camping trips.

In offering an opinion regarding the relationship between the Veteran's sleep apnea and his service-connected diabetes mellitus with regard to aggravation, the VA examiner noted that there is no objective evidence of worsening of the Veteran's sleep apnea, despite the Veteran's complaints of worsening which were not followed up with testing.  The VA examiner indicated that the Veteran's diabetes has improved, but the evidence of record reflects that the Veteran's diabetes mellitus is in fact poorly controlled (despite regular monitoring).

In light of the above deficiencies, the claims file is to be returned to the December 2011 VA examiner in order to obtain the requested opinions accompanied by adequate rationale.



Accordingly, the case is REMANDED for the following:

1.  Return the claims file to the December 2011 VA sleep apnea examiner.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the review of the record, the examiner is to address the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to any incident of his military service?  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records (including that he was treated in service on multiple occasions for bronchitis and cough; he was assessed in August 1988 with probable mild chronic obstructive pulmonary disease (COPD) secondary to chronic smoking manifested by respiratory wheezing on auscultation; he was exposed to asbestos in service); his contentions of snoring heavily in service (which had been noted by friends and on camping trips); and the relevant post-service medical evidence.

(b)  If the examiner determines that the Veteran's sleep apnea was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused or aggravated by his service-connected diabetes mellitus, taking into account the evidence reflecting poor control currently of his diabetes mellitus.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that further examination of the Veteran is necessary to provide the requested opinions, such examination is to be scheduled.

If the previous examiner is no longer available, a new examination is to be conducted, and the requested opinions rendered, by another qualified examiner.

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

